Citation Nr: 0714908	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Evaluation of residuals, status post ulnar collateral 
ligament (UCL) repair with scars, right thumb, currently 
rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1996 to October 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDING OF FACT

The veteran's residuals, status post ulnar collateral 
ligament (UCL) repair with scars, right thumb, is not 
productive of limitation of motion consistent with a gap 
measuring one to two inches between the thumb pad and the 
fingers.  The thumb is not ankylosed and the scars measure 
less than 6 square inches.  The scars are not unstable or 
painful.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals, 
status post ulnar collateral ligament (UCL) repair with 
scars, right thumb, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 
5228 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal 
Circuit Court held that the VCAA notice must be provided 
prior to the initial decision or prior to readjudication, and 
such duty to notify cannot be satisfied by post-decisional 
communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of evaluation of status post ulnar collateral 
ligament (UCL) repair with scars, right thumb.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  In a VCAA letter of April 2006 the 
appellant was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
his behalf, and what evidence was to be provided by him.  In 
addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The notice did not predate the rating decision.

The Board notes that an initial VCCA notice addressing 
service connection was provided prior to the rating decision 
of March 2004.  Subsequent to being granted service 
connection, the veteran appealed the initial rating assigned 
to his disability.  The VCAA notice regarding the evaluation 
did not predate the rating decision.  However, the appellant 
could not have been initially provided notice on an issue 
which had not been raised.  The April 2006 notice, provided 
after the veteran appealed the evaluation assigned, was 
adequate and a supplemental statement of the case was issued 
subsequent to the notice which constituted subsequent 
process.  No prejudice has been claimed as a result of the 
timing of the notice.  Moreover, the essential fairness of 
the adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in April 2006 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board notes that the veteran 
was informed of the requirements in the letter of August 2006 
and was given the opportunity to submit evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and 
outpatient treatment records have been obtained.  The veteran 
was afforded a VA examination.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

Diagnostic Code 5228 provides that limitation of motion of 
the thumb with a gap of less than one inch (2.5 cm.) between 
the thumb pad and the fingers with the thumb attempting to 
oppose the fingers warrants a zero percent evaluation; 
limitation of motion of the thumb with a gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers 
warrants a 10 percent evaluation; and limitation of motion of 
the thumb with a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5228.

Diagnostic Code 5224 provides a 10 percent evaluation for 
favorable ankylosis of the major and minor thumb and a 20 
percent evaluation for unfavorable ankylosis of the major and 
minor thumb.  38 C.F.R. § 4.71a, Code 5224.  A note directs 
reviewers to also consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, Code 5224.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's statements describing his symptoms are 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence.

Service connection for residuals, status post UCL repair with 
scars, right thumb, was granted in a rating decision of March 
2004 with a noncompensable evaluation.  The veteran is 
appealing the initial evaluation.

At a VA examination of December 2003 the veteran reported no 
difficulty grasping objects, holding objects, and no pain of 
the thumb.  He denied any impairment, disability or flare-ups 
with the thumb.  Examination revealed an obvious deformity at 
the proximal interphalangeal joint which was not tender.  
Flexion was from 0 to 60 degrees without difficulty at the MP 
joint.  Hyperextension was to +40 degrees.  Flexion at the IP 
joint was from 0 to 30 degrees.  The veteran did not feel 
pain but the thumb would not move very much.  The veteran was 
able to take the thumb from the interphalangeal joint to the 
medial crease of the palm over the level of the MP joint of 
the little finger at a distance of 8 cm.  Radial abduction 
was from 0 to 50 degrees without difficulty.  The examiner 
noted that the veteran had no residuals from the surgery at 
the present time.

In a letter of June 2004 the veteran stated that he 
continually has pain and stiffness in his thumb and that he 
could not move his thumb properly.  In a VA Form 9 of March 
2005 the veteran stated that he suffered from pain which 
results in difficulty grasping and holding objects.

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
compensable evaluation for residuals, status post UCL repair 
with scars, right thumb.

As noted above, to warrant a compensable evaluation the 
competent evidence of record must show limitation of motion 
of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  At the VA examination of 
December 2003 the examiner did not find limitation of motion 
of the right thumb with a gap of one to two inches (2.5 to 
5.1 cm) between the thumb pad and the fingers.  In fact, the 
examiner noted that the veteran's right thumb "was repaired 
by surgery and [he] has had no residuals at that time."  The 
Board acknowledges that some limitation of motion of the 
right thumb was noted specifically with regards to flexion at 
the IP joint.  Nonetheless, the evidence of record does not 
suggest that the veteran's disability picture is productive 
of limitation of motion of the thumb with a gap of one to two 
inches between the thumb pad and the fingers.

Furthermore, the Board finds that a compensable evaluation is 
not warranted by analogy under Diagnostic Code 5224 for 
ankylosis of the thumb.  Despite the veteran's complaints of 
difficulty in grasping and holding objects, and pain, there 
is no objective evidence of record establishing ankylosis of 
the right thumb.  

To the extent that the veteran as complained of pain on 
motion, the Board has considered the provisions of 38 C.F.R. 
§ 4.59.  However, the VA examiner established that there was 
an absence of pain.  Furthermore, during the examination, the 
veteran reported that he did not have pain and did not have 
difficulty holding objects.  The objective finding of a 
skilled neutral professional and his own statement against 
interest during the VA examination are more probative than 
his recent statements that he has pain.

As previously indicated, the veteran's complaints of pain, 
and trouble gripping and holding objects with his right hand 
are acknowledged.  Nonetheless, the objective evidence fails 
to demonstrate compensable functional loss of motion of the 
right thumb.  Rather, VA examination of December 2003 showed 
no right thumb swelling and no pain on motion.  Essentially, 
the objective medical evidence of record is devoid of 
findings of right thumb functional limitation such as grip 
impairment due to pain.  Thus, a higher rating under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is not 
warranted.  See DeLuca, supra.

The record does establish that the veteran underwent an 
operative procedure during service.  In a report of 
examination during service, it was established that the two 
scars each measured 1.5 inches.  Nothing in the lay or 
medical evidence establishes limitation of motion due to the 
scars.  (Regardless, as discussed above, the limitation of 
motion is not compensable.)  Furthermore, the scars do not 
measure either 6 inches square or 144 inches square.  Lastly, 
there is no lay or medical evidence that the scars are 
unstable or painful.  Accordingly, a compensable evaluation 
for the scars is not warranted.  38 C.F.R. Part 4, code 7801, 
7802, 7803, 7804 (2006).

Accordingly, based on the competent evidence of record, the 
Board concludes that a compensable  evaluation for the 
veteran's residuals, status post UCL repair with scars, right 
thumb, is not warranted, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

A compensable evaluation for residuals, status post ulnar 
collateral ligament (UCL) repair with scars, right thumb, is 
denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


